— Judgment unanimously affirmed without costs. Memorandum: Defendant husband appeals from a judgment granting plaintiff wife a divorce. Defendant contends that the court erred in sua sponte amending the divorce complaint to allege abandonment and granting a divorce on that ground. Plaintiff responds that she is entitled to a divorce either on the ground of abandonment or on the ground pleaded by her, cruelty.
We conclude that plaintiff is entitled to a divorce on the ground of cruel and inhuman treatment. The proof establishes that defendant is guilty of a course of conduct that so endangers the physical or mental well-being of plaintiff that it renders it unsafe or improper for her to cohabit with him (see, Domestic Relations Law § 170 [1]). Plainly intending to harass and intimidate plaintiff, defendant provoked unnecessary confrontations with plaintiff, wrongfully disposed of or destroyed her belongings, locked her out of the house, prompted a police investigation into her entry of the house, made an embarrassing telephone call to her supervisor, and took her car. As a result the bank repossessed the car and plaintiff was forced to redeem it and sell it at a loss of $3000. The proof establishes that defendant’s actions rendered plaintiff anxious and afraid, thereby threatening her mental well-being. (Appeal from Judgment of Supreme Court, Oneida County, Tenney, J.— *1083Divorce.) Present — Denman, P. J., Pine, Lawton, Boehm and Doerr, JJ.